Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie I, reading on figure 1A-1B, in the reply filed on May 11, 2022 is acknowledged.
Specification
The abstract of the disclosure is objected to because:
The paragraph number, and file / folder reference, on top left of the page may be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0279731) in view of Chang (US 5,266,446), Wang US 2016/0157344), Marin (US 2016/0374210), and Ohsumi (US 7,834,277).
Regarding claim 1, Li, 4D, and 6, discloses a microelectronic assembly (assembly, comprising: a substrate layer (201) having a surface, wherein the substrate layer includes a photo-imageable dielectric (PID) (see explanation below) and an electroless catalyst (paragraph 0018), wherein the electroless catalyst includes one or more of palladium, gold, silver, ruthenium, cobalt, copper, nickel, titanium, aluminum, lead, silicon, and tantalum (obvious as disclosed at paragraph 0018).
Li does not disclose the dielectric being photo-imageable, and a first conductive trace having a first thickness on the surface of the substrate layer; and a second conductive trace having a second thickness on the surface of the substrate layer, wherein the first thickness is greater than the second thickness. 
Li discloses laser patterning, and same thickness for the traces.
However, photo-imageable dielectric, as well as, traces with different thickness are old known in the art.
Chang, figure 3E, discloses a structure with photo-imageable polymeric material (layer 74, 80), to have a thin film multilayer structure, which result in enhance wiring density.
Wang discloses a polymer, such as epoxy resin with a  catalyst comprising silver, and copper (paragraph 0021). 
Marin, figure 7, microelectronic assembly with a dielectric having catalyst comprising one of the  palladium salts, silver salts, copper salts, platinum salts, and nickel salts. Marin further discloses a trace formed with slopped side walls (paragraph 0034).

Ohsumi, figure 1, discloses a substrate with traces in a dielectric layer (20) with different thickness, thickness of 22b greater than that of 22a. Ohsumi further discloses the trace on the via hole with higher thickness, and other traces with lower thickness. This will facilitate the thinner lines with high density. Ohsumi further discloses palladium as catalyst, column 2, line 2 to line 28.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time effective filing date of the application to provide the substrate of Li with the dielectric being photo-imageable, as taught by Chang, Marin, and Wang, in order to have thinner structure and a first conductive trace having a first thickness on the surface of the substrate layer; and a second conductive trace having a second thickness on the surface of the substrate layer, wherein the first thickness is greater than the second thickness, as taught by Ohsumi, and Chang, in order to have thinner structure and enhanced wiring density.   

Additionally, it has been held to be within the general skill of a worker  in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.12d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified assembly Li further discloses wherein the electroless catalyst in the PID has a weight percent of up to 10 (obvious as disclosed at paragraph 0018). 
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, the modified assembly Li further discloses wherein the electroless catalyst in the PID is palladium having a weight percent of up to 5 (obvious as disclosed at paragraph 0018). 
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, the modified assembly Li further discloses wherein the first thickness is between 4 µm and 143 µm (obvious in view of disclosure of Ohsumi, column 4, line 61-67, column 5, line 45-58, in order to have desired electrical conductivity).
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, the modified assembly Li further discloses wherein the second thickness is between 2 µm and 141 µm (obvious in view of disclosure of Ohsumi, column 4, line 61-67, column 5, line 45-58, in order to have desired electrical conductivity).
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 6, the modified assembly Li further discloses wherein the first and second conductive traces have sloped sidewalls (obvious as disclosed by Marin, in order to facilitate better filling of the plating).

Regarding claim 7, the modified assembly Li further discloses wherein the substrate layer is in an interposer (obvious to use the structure of Li to be used as interposer, as shown in figure).

Regarding claim 8, the modified assembly Li further discloses a microelectronic assembly, comprising: a first conductive feature having a first thickness in a layer of a package substrate, wherein the layer of the package substrate includes a photo-imageable dielectric (PID); and a second conductive feature having a second thickness in the layer of the package substrate, wherein the second thickness is different from the first thickness, and wherein the first and second conductive features have sloped sidewalls (obvious as applied to claim 1, and 6 above). 
Regarding claim 9, the modified assembly Li further discloses wherein the PID includes one or more of palladium, gold, silver, ruthenium, cobalt, copper, nickel, titanium, aluminum, lead, silicon, or tantalum (obvious as explained and applied to claim 1 above). 

Regarding claim 10, the modified assembly Li further discloses wherein the first and second conductive features are traces (obvious as applied to claim 1 above). 

Regarding claim 11, the modified assembly Li further discloses wherein the first thickness is between 4 µm and 143 µm (obvious as applied to claim 4 above). 

Regarding claim 12, the modified assembly Li further discloses wherein the second thickness is between 2 µm and 141 µm (obvious as applied to claim 5 above). 

Regarding claim 13, the modified assembly Li further discloses a die electrically coupled to the package substrate (obvious as shown in figure 6). 

Regarding claim 14, the modified assembly Li further discloses wherein the die is a central processing unit, a radio frequency chip, a power converter, or a network processor (obvious as described at paragraph 0051-0057). 

Regarding claim 15, the modified assembly Li further discloses computing device, comprising: a package substrate having a first surface and an opposing second surface, the package substrate comprising: a layer including a photo-imageable dielectric (PID); a first conductive trace having a first thickness in the layer of the package substrate; and a second conductive trace having a second thickness in the layer of the package substrate, wherein the second thickness is different from the first thickness, and wherein the first and second conductive traces have sloped sidewalls; a circuit board coupled to the first surface of the package substrate; and a die coupled to the second surface of the package substrate (obvious as applied to claim 1, 6 and 14 above). 

Regarding claim 16, the modified assembly Li further discloses wherein the first thickness is between 4 µm and 143 µm (obvious as applied to claim 4 above). 

Regarding claim 17, the modified assembly Li further discloses wherein the second thickness is between 2 µm and 141 µm (obvious as applied to claim 5 above).

Regarding claim 18, the modified assembly Li further discloses wherein the PID includes one or more of palladium, gold, silver, ruthenium, cobalt, copper, nickel, titanium, aluminum, lead, silicon, or tantalum (obvious as applied to claim 1 above). 

Regarding claim 19, the modified assembly Li further discloses wherein the computing device is a server device (obvious in view of disclosure at (obvious as described at paragraph 0051-0057). Additionally, computing device include computer, and it is old and known to use circuit board in the computer to allow installation of internal circuitry. Inspection of any such computing device weal reveal so.

Regarding claim 20, the modified assembly Li further discloses wherein the computing device is a portable computing device (obvious as described at paragraph 0051-0057). Additionally, computing device include computer, and it is old and known to use circuit board in the computer to allow installation of internal circuitry. Inspection of any such computing device weal reveal so.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 2011/0048783), figure 1A-1E, discloses a substrate formed of a dielectric layer (130, polymeric material) comprising catalyst (paragraph 0028-0031). 
Cuneo (US 4,080,513), discloses dielectric layer with electroless catalyst (plating additive, abstract , and column 2, line 28-52).
Larson (US 4,804,615), figure 2J, discloses a substrate with trace formed in the insulating layer (260), having different thickness.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / May 20, 2022